          Case 3:16-cr-01167-WQH Document 98 Filed 05/18/20 PageID.194 Page 1 of 2




                                    UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF CALIFORNIA                                      ,- ~   t t:'. f)
             UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL                    <fASi•~' ~-· 1"~-
                                                                     (For Revocation of Probation or Supervised Release)          . 01
                               V.                                    (For Offenses Committed On or After tm_ffet'/~~r \,8   9871 2'
         CHRISTOPHER MURO-MODESTO (I)                                                                                  ,,"r•1CT COURT
                                                                        Case Number:   3: I 6-CR-0 l 16iltW{z!:lL~;Q;'.~~'of Gi\UfORNI~
                                                                                                       SO\JU-ib"'' ! l w
                                                                     Robert H Rexrode, III
                                                                     Defendant's Attorney
REGISTRATION NO.               38994-298
•-
THE DEFENDANT:
lZl admitted guilt to violation of allegation(s) No,        1-2

D    was found guilty in violation ofallegation(s) No,                                                after denial of guilty,
                                                          --------------
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                 Nature of Violation

                                  nv I, Committed a federal, state or local offense
              2                   nv5, Failure to report to USPO (US Probation Office) upon release from custody




     Supervised Release is revoked and the defendant is sentenped as provided in page 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984,
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address nntil all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid, If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances,

                                                                     May 1 l 2020
                                                                     Date oflm osition of Sentence



                                                                     HO ,       ILLIAMQ,HAY
                                                                     UNITED STATES DISTRICT JUDGE
          Case 3:16-cr-01167-WQH Document 98 Filed 05/18/20 PageID.195 Page 2 of 2



DEFENDANT:                CHRISTOPHER MURO-MODESTO (1)                                            Judgment - Page 2 of2
CASE NUMBER:              3:16-CR-01167-WQH

                                                IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Five (5) months




•     Sentence imposed pursuant to Title 8 USC Section 1326(b).
D     The court makes the following recommendations to the Bureau of Prisons:




D     The defendant is remanded to the custody of the United States Marshal.

D     The defendant shall surrender to the United States Marshal for this district:
      •     at _ _ _ _ _ _ _ _ _ A.M.                        on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

      D     as notified by the United States Marshal.

      The defendant shall surrender for service of sentence at the institution designated by the Bureau of
•     Prisons:
      D     on or before
      D     as notified by the United States Marshal.
      D     as notified by the Probation or Pretrial Services Office.

                                                      RETURN
I have executed this judgment as follows:

      Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ __

at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                               UNITED STATES MARSHAL



                                   By                     DEPUTY UNITED STATES MARSHAL




                                                                                               3:16-CR-01167-WQH
